       Case 1:18-cv-00549-LJV-HKS Document 44 Filed 01/31/19 Page 1 of 6



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

THERESA MULLERY

       Plaintiff,
                                                    Case No.: 18-cv-00549-LJV-HKS
v.

JTM CAPITAL MANAGEMENT, LLC                         ORAL ARGUMENT REQUESTED
a Delaware limited liability company

      Defendant.
_______________________________________

 DEFENDANT JTM CAPITAL MANAGEMENT, LLC’S REPLY BRIEF IN FURTHER
     SUPPORT OF ITS OBJECTIONS TO MAGISTRATE JUDGE KENNETH
       SCHROEDER, JR.’S REPORT, RECOMMENDATION AND ORDER

       Defendant JTM Capital Management, LLC (“JTM”) submits the following Reply Brief in

further support of its Objection to Magistrate Judge Kenneth Schroeder, Jr.’s November 30, 2018

Report, Recommendation and Order (“R&R”).

                               PRELIMINARY STATEMENT
       The Second Circuit has yet to address whether the FDCPA governs a debt buyer like

JTM who does not engage in the actual collection of debt and does not interact with the

consumer. Plaintiff’s hollow arguments in opposition to JTM’s Objection (the “Opposition”) do

not, and cannot, change that fact. The R&R relies entirely upon opinions that have strayed too far

from the plain and intended purpose of the FDCPA – which is to regulate harassing and

deceptive interactions between debt collectors and consumers. See 15 U.S.C. § 1692(a)-(e).

Instead, the R&R should have relied upon the holdings in Schneider v. JTM Capital Mgmt., LLC,

2018 WL 2276238 (D. Or. March 22, 2018) adopted by 2018 WL 2248451 (D. Or. May 15,

2018); McAdory v. M.N.S. & Assocs., LLC, 2017 WL 5071263 (D. Or. Nov. 3, 2017)

reconsideration denied 2018 WL 1256482 (D. Or. Mar. 11, 2018); Gold v. Midland Credit

                                                1
         Case 1:18-cv-00549-LJV-HKS Document 44 Filed 01/31/19 Page 2 of 6



Mgmt., Inc., 82 F. Supp.3d 1064 (N.D. Cal. 2015); Kasalo v. Trident Asset Mgmt., LLC, 53 F.

Supp.3d (N.D. Ill. 2014); Dorrian v. LVNV Funding, LLC, 479 Mass. 265, 272–73 (2018); and

Heath v. JTM Capital Management, LLC, et al., 18-cv-01887-JSM-JSS (M.D. Fla. Dec. 28,

2018)1, which identify and analyze the purpose of the FDCPA in determining passive debt

buyers are not subject to the statute. Accordingly, the Court should disregard and reject Judge

Schroeder’s R&R and grant JTM’s Motion to Dismiss.

                                           ARGUMENT

    I.      THE R&R IS SUBJECT TO DE NOVO REVIEW

         In reviewing the R&R, this Court must “make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection is made.”

Luder v. Colvin, 2017 WL 3895896, at *1 (W.D.N.Y. Sept. 6, 2017) (quoting Eisenberg v. New

England Motor Freight, Inc., 564 F. Supp.2d 224, 226 (S.D.N.Y. 2008)).

         Plaintiff’s suspicious attempt to limit the scope of the Court’s review to clear error should

be rejected. Indeed, Plaintiff characterizes Defendant’s Objections as “nothing more than a

regurgitation of the augments it already made in its motion and reply in support thereof.” (Dkt.

43, p. 4). This position is sorely misplaced as JTM is not seeking the proverbial second bite at

the apple nor is it rehashing arguments previously made on its Motion to Dismiss. Instead, JTM

objects to the R&R because Judge Schroder incorrectly subjected JTM to the FDCPA by relying

on cases that inadequately and incorrectly interpret both the principal purpose definition of a debt

collector and the stated purpose of the FDCPA. Surely, analyzing the legislative intent

underlying the FDCPA and highlighting examples of the proper analysis of the issue for the




1
 Heath, supra, was decided on December 28, 2018, approximately one month after the Judge Schroeder’s
R&R.

                                                  2
       Case 1:18-cv-00549-LJV-HKS Document 44 Filed 01/31/19 Page 3 of 6



Court does not constitute a general objection which would be subject to review for clear error or

manifest injustice. Thus, the Court should review the R&R under a de novo standard.

II.   THE LEGISLATIVE          INTENT AND PLAIN LANGUAGE OF THE FDCPA SUPPORTS
DEFENDANT’S POSITION

        The crux of Plaintiff’s argument in Opposition is that a debt buyer should not be able to

evade liability by outsourcing debt collection to a third party. While theoretically logical, the

argument puts the cart before the horse because it assumes the FDCPA contemplated debt buying

as “indirect collection” in the first place. JTM’s Objection demonstrates that Plaintiff’s skewed

interpretation of the statute misapprehends the purpose of the FDCPA, which is to regulate

abusive tactics in connection with communication with consumers. 15 U.S.C. § 1692(e) (“It is

the purpose of this subchapter to eliminate abusive debt collection practices by debt collectors, to

insure that those debt collectors who refrain from using abusive debt collection practices are not

competitively disadvantaged….”). Thus, based on the plain language of the statute, the FDCPA

simply does not govern debt buyers who do not engage in any debt collection.

        Furthermore, Plaintiff asserts the Court should disregard JTM’s argument relating to the

legislative history and plain language of the FDCPA because it did not cite to those arguments in

its Motion to Dismiss. Plaintiff misses the point. JTM’s Motion to Dismiss argued, inter alia,

that the Court should rule in accordance with the holdings in Schneider, McAdory, Kasalo, Gold

and Dorrian because they comport with the purpose of the FDCPA and correctly interpret the

statute.2 Instead, Judge Schroeder relied upon McMahon v. LVNV Funding, LLC, 301 F. Supp.3d

866 (N.D. Ill. 2018), Norman v. Allied Interstate, LLC, 310 F. Supp.3d 509, 515 (E.D. Pa. 2018),


2
 Since JTM filed its Objection, United States District Judge James S. Moody, Jr. in the Middle District of
Florida granted JTM’s Motion to Dismiss on the grounds that Plaintiff’s amended complaint failed to
adequately plead that JTM was a debt collector as defined by the FDCPA. Heath v. JTM Capital
Management, LLC, et al., 18-cv-01887-JSM-JSS (M.D. Fla. Dec. 28, 2018). A copy of Judge Moody,
Jr.’s Opinion is attached hereto for the Court’s reference as Exhibit A.

                                                    3
       Case 1:18-cv-00549-LJV-HKS Document 44 Filed 01/31/19 Page 4 of 6



and Tepper v. Amos Fin., LLC, 2017 WL 3446886, at *8 (E.D. Pa. Aug. 11, 2017) aff’d 898 F.3d

364 (3d Cir. 2018) to be persuasive. JTM’s Objection argues those cases incorrectly applied the

FDCPA and the rationale for its argument is grounded in the legislative history and plain

meaning of the FDCPA. Put differently, it is not being raised for the first time to this Court – it is

the basis for why the R&R incorrectly relied on the cases it does.

       Ultimately, Plaintiff does not articulate a meaningful opposition to JTM’s position that

extending the purview of the FDCPA to debt buyers is for Congress, not the Court. Instead, it

points the Court to cases that hold debt buyers subject to the FDCPA by any means necessary –

ignoring the legislative purpose and misreading the plain language of the statute. As stated in

JTM’s Objection, however, the cases cited by the R&R fail to adequately and appropriately

analyze a whether a passive debt buyer can have the principle purpose of debt collection.

       For example, Plaintiff argues Judge Schroeder correctly found JTM’s website as proof

that supported Plaintiff’s allegation that “JTM is a principal purpose debt collector.” (Dkt. 43, p.

7) (emphasis added). The use of the word “a” waters down the meaning of principle purpose as

stated in 15 U.S.C. § 1692a(6). (Dkt. 43, p. 7-9). The pertinent portion of 15 U.S.C. § 1692a(6)

defines “debt collector” as an entity “the principal purpose of which is the collection of debts.”

15 U.S.C. § 1692a(6) (emphasis added). Not “a principal purpose of which,” but “the principal

purpose of which.” Congress’ use of “the” as a definite article to modify “principal purpose”

means that Congress intended to cover only entities having one principal purpose – debt

collection – not multiple purposes, one of which that is tangentially related to debt collection.

See, e.g., Hunte v. Safeguard Properties Mgmt., LLC, 255 F. Supp. 3d 722, 726 (N.D. Ill. 2017);

see also Rumsfeld v. Padilla, 542 U.S. 426, 427 (2004); Am. Bus Ass'n v. Slater, 231 F.3d 1, 4–5




                                                  4
       Case 1:18-cv-00549-LJV-HKS Document 44 Filed 01/31/19 Page 5 of 6



(D.C. Cir. 2000) (“[I]t is a rule of law well established that the definite article ‘the’ particularizes

the subject which it precedes.”).

        Furthermore, Plaintiff’s continued reliance upon Tepper is further proof of her failure to

appreciate the nuanced issue before the Court. Simply put, Tepper is wholly inapposite to the

case at bar because the parties in Tepper stipulated to the fact that the defendant in question had

the principle purpose of debt collection. (Dkt. 35. p. 2-5). Moreover, there, the jury was

presented evidence that the defendant actually attempted to collect the plaintiff’s debt by calling

plaintiff, sending correspondence to plaintiff, and ultimately suing plaintiff to recover the debt.

Id. While Tepper may serve as a guidepost for the Court regarding whether the entity alleged to

have the principle purpose of debt collection actually engages in debt collection, it does not stand

for the holding that a passive debt buyer, who does not make telephone calls, send letters or

communicate with consumers, is subject to the FDCPA. Notwithstanding, Plaintiff improperly

cherry picks helpful language from the Opinion to come to that conclusion and urges this Court

to do the same.

        Simply put, the FDCPA never contemplated reaching a passive debt buyer such as JTM.

The sole fact that the manner in which debt is bought and sold has changed does not permit

litigious plaintiffs carte blanch use of the FDCPA where it does not apply. Litigation surrounding

FDCPA violations has strayed far from the regulation of abusive collection tactics in the pursuit

of statutorily prescribed legal fees for a Plaintiff who prevails. JTM submits this Court reject yet

another plaintiff’s invitation to stretch the FDCPA beyond its purpose by subjecting a passive

debt buyer to its grasps.




                                                   5
       Case 1:18-cv-00549-LJV-HKS Document 44 Filed 01/31/19 Page 6 of 6



                                        CONCLUSION

       JTM’s principal purpose is not debt collection, it is debt purchasing. Accordingly, JTM

does not meet the statutory definition of a debt collector and, thus, is not subject to the purview

of the FDCPA. Accordingly, the Court should disregard and reject Judge Schroeder’s Report and

Recommendation and grant JTM’s Motion to Dismiss.

DATED:         January 31, 2019

                                      LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                      /s Brendan H. Little
                                      Brendan H. Little, Esq.
                                      Sean M. O'Brien, Esq.
                                      Attorneys for Defendant
                                      JTM Capital Management, LLC
                                      50 Fountain Plaza, Suite 1700
                                      Buffalo, New York 14202
                                      P: 716-853-5100
                                      F: 716-853-5199
                                      E: blittle@lippes.com
                                      E: sobrien@lippes.com




                                                6
